 

Case 1:16-cr-00317-PAE Document 629 Filed 11/15/19 Page 1 of 2

zado7 YW Ssovweg
A[SsB0uls

“glu) peel OF Olu} BY} Bury) 10} nod Gurwen} aye}
aauue Jeys wouueded Aw 4) pug JeyHew ol} UO nod wirdjul OF HOA Bunya Lue |

‘aly og pjNoYys BulyjAJans jeuy

pue ajqissod se unos se suaded oun |jviu O} OW palutoju! USU) Sys ‘uoneniis

Aw peureydxe Ayeuq pue uno gjeaddy ay} Jo SdIJO S¥/8]2 OY) PSHEd | ABpo}

S| guijpeep au) pue Aepsaysed sem You ©! OZ'OS Jaqoy. us LUO} BY) PSAIBIO4

ysnf| ‘ayep noo e Bureme Ajuaund Wi) Je 4ar UATOO. 3 cA] ul AUSWND pue

Alun Su} ye SJay] JOU Sem F '|OA JOUIID C/G) UL AWOL, P| Al O} pejew sem
Wo} soueseedde Jo eayou AU UA Agjap su) eu NOA We ei G} BUM Wwe | Oe

BLOZ Le‘seqopg joABujubicy oy neg aBpner yweeq

 
 

Case 1:16-cr-00317-PAE Document 629 Filed 11/15/19 Page 2 of 2

wR ee

zk ley c

 

ae gol
= iF

Tipe Are,
ISG, ~ Paks A204 ob

arhvlal [rou 2 Y py) abpnc Tr

we = Lana KIN We NV

DEEIE AN ubj yong

LagsZe MG od

gs TO nom ee glade) olevoyegt vopeedorald

arr. CHIR REE RETA AAS

 
